Appellant moves for a rehearing, contending that it was error for the court below to refuse to *Page 233 
give his requested charge No. 4. Without setting same out, we think this charge on the weight of evidence.
We recognize it as the law that the husband has the primary right to choose a family residence, but this is not without limitation and exception, and we would not be inclined to uphold the exercise of such right if it be shown that the only offer of a home by him to her was in the habitat of his parents whose consent to such offer was in nowise established or shown.
There was direct conflict between the husband and wife as to his agreement to come to where she was the next day after their forced marriage, he testifying that he told her he would be over there the next day, and that in fact he did go to her father's home and found no one present. The wife testified that he told her he would be over at her aunt's, where she was staying, the next day after said marriage, and that he did not come.
We are not in agreement with appellant's contention that the charge was too restrictive on the proposition of abandonment. The exception to the court's charge was so indefinite as to be insufficient to call the attention of the trial judge to the point now insisted upon in appellant's behalf.
We have again gone carefully over the facts and think them sufficient to support the jury's finding.
The motion for rehearing is overruled.
Overruled.